Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00834-CV

                           IN THE INTEREST OF T.R.H., a Child

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-20578
                          Honorable Laura Salinas, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order is AFFIRMED.
We further assess costs of this appeal against T.H. and ORDER that T.B. recover her costs of the
appeal from T.H.

       SIGNED December 18, 2019.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice